[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
(RE: AMERICAN CYANAMID CORP.'S, SECOND REQUEST TO AMEND FOURTH-PARTY COMPLAINT)
The American Cyanamid Corp. ("Cyanamid"), has moved to amend CT Page 345 its fourth-party complaint to assert, inter alia, in the Fifth Count that Ingersoll-Rand breached its contract to defend and indemnify Cyanamid, and in the Sixth Count that Ingersoll-Rand has breached its implied duty of good faith and fair dealing.
Ingersoll-Rand objects to the inclusion of the Fifth and Sixth Counts on the grounds they are independent from the underlying product liability claims; that their inclusion would violate the exclusivity rule of the Product Liability Act; that Cyanamid waived its right to amend and that the inclusion of the Fifth and Sixth Counts would raise new discovery issues.
Complaints may be amended after the time to amend as of right, with leave of the Court using its discretion. Sellner v.Beechood Construction Co., 176 Conn. 432, 438 (1979). As a rule amendments are liberally allowed although the Court may consider, for example, whether an injustice to a party may occur, or an untoward delay in the trial is caused by the amendment.
Exercising its discretion in this case, the Court concludes the interests of justice will be served by granting the Request to Amend.
Cyanamid and Ingersoll-Rand are already parties in this action. The allegations of the Fifth and Sixth Counts are connected to the same underlying cause of action and transaction.
The joinder of these claims will facilitate the resolution of the dispute between the parties.
Connecticut General Statutes § 52-572n(a), which Ingersoll-Rand claims bars Cyanamid from asserting the claims of its proposed Fifth and Sixth Counts, does not bar a third-party complaint for indemnification. The proposed Counts are related to the claim for indemnification.
Finally, Ingersoll-Rand's claim that Cyanamid waived its right to amend is not persuasive. The request to amend is made pursuant to rules of practice and the Court, in its discretion, may grant the request.
The case is scheduled for trial approximately ten months from now. The granting of this motion should not cause a delay.
Accordingly, the Motion for Leave to Amend is granted. CT Page 346
Klaczak, J.